STANLEY, Commissioner.
The circuit court set aside an order of the Workmen’s Compensation Board and directed it to reopen the case. The employer, South East Coal Company, appeals.
The employee, Watson Spangler, suffered a back injury in the appellant’s mine in October, 1947. The referee reported, however, that his disability was due to other accidents and dissipation. The Board adjudged him to have suffered temporary, total disability from this accident and allowed compensation accordingly. When the allowance was made, the time had expired, and the claimant was. paid in full. In August, 1950, Spangler petitioned the Board to reopen his case on the ground that subsequent developments showed him to be permanently disabled. The petition was supported by affidavits of the claimant, his brother-in-law and two doctors. Spangler and his brother-in-law describe his condition as having grown progressively worse. The statements of the two doctors, the Board found and our own comparison shows, are substantially the same as their original testimony, plus the opinion that the man was in a worse physical condition.
In the exercise of its statutory administrative discretion, the Board found the facts not sufficient to authorize a reopening of the case. We conceive nothing arbitrary in its decision and cannot concur in the ruling of the court. On authority of W. E. Caldwell Co. v. Borders, 301 Ky. 843, 193 S.W.2d 453, the judgment is
Reversed with directions to confirm the order of the Compensation Board.